Opinion issued March 3, 2016




                                         In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                              ————————————
                                 NO. 01-15-00731-CV
                              ———————————
                 IN RE ARTIS CHARLES HARRELL, Relator



            Original Proceeding on Petition for Writ of Mandamus



                            MEMORANDUM OPINION

      Relator, Artis Charles Harrell, an inmate proceeding pro se, has filed a petition

for writ of mandamus, contending that respondent, the Honorable Patricia J.

Kerrigan, abused her discretion by not ruling on pending motions within a

reasonable period of time.1


1
      The underlying proceeding is Artis Charles Harrell v. Jerome Godinich, Jr., No. 2014-
      63129, in the 190th District Court of Harris County, the Honorable Patricia J. Kerrigan
      presiding.
      We deny the petition.

                                 PER CURIAM


Panel consists of Justices Jennings, Massengale, and Huddle.




                                        2